Citation Nr: 0936267	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  03-37 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed right 
ankle condition.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected status post ureterolithotomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1980.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision of 
the RO.  

Because the Veteran testified at a January 2006 
videoconference hearing before a Veterans Law Judge who is 
now retired, he was afforded another hearing conducted by the 
undersigned Veterans Law Judge at the RO in May 2009.  

The claims were remanded in February 2006 and December 2008 
for additional evidentiary and procedural development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of an initial compensable evaluation for the 
service-connected status post ureterolithotomy is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is shown to have been treated for low back 
injury on several occasions during his period of active 
service.  

2.  The currently demonstrated low back degenerative changes 
are shown as likely as not to be due to documented injury in 
service.  

3.  The Veteran is not shown to have presented competent 
evidence showing current residuals of a right ankle fracture 
or credible assertions of having had continuous right ankle 
manifestations since service.  

4.  The currently diagnosed right ankle sprain is not shown 
to be due to an injury sustained in service or another event 
or incident of the Veteran's period of active duty.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by low back degenerative changes is not 
due to disease or injury that was incurred in or active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(a) (2008).  

2.  The Veteran's disability manifested by right ankle sprain 
is not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

With respect to the claims now before the Board on appeal, 
the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

VA notified the Veteran in August 2002 and February 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
September 2006 correspondence provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  

There is no showing of any defect in notifying or assisting 
prejudices the Veteran or reasonably affects the fairness of 
this adjudication.  Indeed, he has not suggested that such an 
error, prejudicial or otherwise, exists.  Hence, the case is 
ready for adjudication.  


Factual Background

A careful review of the service treatment record shows that 
an August 1968 enlistment examination was within normal 
limits.  The records include a March 1971 orthopedic clinic 
record that notes that the Veteran injured his right ankle in 
October 1970 while playing basketball.  An examination showed 
some tenderness; X-ray findings were within normal limits.  

A September 1972 service treatment record includes a 
diagnosis of pinched nerve in lower sacral region.  An August 
1973 sick call treatment record shows that the Veteran 
complained of having low back pain radiating into his leg.  
He added he hurt himself while playing softball about two 
years earlier.  A back-related diagnosis was not provided.  

A November 1973 orthopedic clinic report includes complaints 
of low back pain.  A December 1975 health record shows that 
the Veteran complained of having low back pain for the past 
five or six years.  Some left sided muscle tightness was 
noted on examination.  

A June 1977 Naval Station dispensary record includes a 
diagnosis of possible herniated nucleus pulposus (HNP) L5/S1.  
Another June 1977 clinical record shows a diagnosis of 
resolving lumbosacral strain or resolved HNP.  

An August 1977 Report of Medical History includes references 
to October 1970 torn ankle ligaments and a low back consult 
[no date provided].  

The Report of Medical Examination dated in December 1979, in 
conjunction with the Veteran's separation from service, shows 
that clinical evaluation of the spine and lower extremities 
was normal.  The Veteran did report having or having had 
broken bones and recurrent back pain.  

A private chiropractic report dated in January 1988 shows 
diagnoses of lumbar sprain/strain and lumbar intervertebral 
disc (IVD) syndrome with sciatica.  

The Veteran was afforded a VA examination in June 2008.  His 
claims folder was reviewed by the examiner.  The examiner 
commented on in-service findings regarding treatment for the 
right ankle and low back.  

The Veteran complained of symptoms affecting both his right 
ankle and low back since his 1980 service separation.  
Following examination of the Veteran, in pertinent part, 
diagnoses of right ankle sprain and mechanical low back pain 
were provided.  

Following examination of the Veteran, the VA examiner opined 
that the Veteran's right ankle condition was not related to 
events that occurred in military service.  He added that the 
Veteran had a single episode of a sprained ankle with 
negative X-ray findings thirty-eight years ago.  The examiner 
also noted that there were no medical records to review 
regarding recurrent right ankle problems.  

As to the Veteran's claimed low back disorder, the examiner 
commented that the Veteran's intermittent low back pain was 
less likely than not related to events that occurred in 
military service.  He observed that, since service 
separation, there had been was one medical entry regarding 
the recurrence of low back pain.  

The report of a June 2009 private MRI (magnetic resonance 
imaging) test includes findings of lumbar spine disc bulge 
and degeneration.  

A July 2009 letter from a private chiropractor shows that the 
Veteran had been treated for his lower back manifestations to 
include numbness/tingling in his lower extremities.  

The Veteran testified before the undersigned in May 2009 that 
he had injured his right ankle and low back during his 
military service and that his currently claimed disorders 
were related to this injuries.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's own statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  


Analysis

Low Back Disorder

After carefully reviewing the record, the Board finds 
evidence to be in relative equipoise in showing that the 
currently demonstrated low back degenerative changes as 
likely as not had its clinical onset during the extended 
period of active service.  

The above-reported in-service treatment records show a 
pinched nerve, complains of pain, and lumbar strain or HNP 
during the Veteran's service, and there is also a showing of 
complaints and findings related to treatment for lumbar spine 
intervertebral disc syndrome with sciatica about seven years 
after service.  

Thus, the Board finds that there is competent evidence that 
tends to support the Veteran's assertions of having a lumbar 
spine disc disease that began during service.  His lay 
assertions in this regard are of sufficient detail to 
establish a continuity of low back symptomatology following 
service.  

On examination in June 2008, the VA examiner opined that that 
the Veteran had intermittent mechanical low back pain was 
less likely than not related to his military service; 
however, the examiner did no fully address the significance 
of the low complaints and findings noted during service and 
in relation to the documented low back degenerative changes 
noted thereafter.  

As a lay person, the Veteran lacks the medical expertise to 
offer competent opinions as to medical diagnosis or 
causation.  Espiritu.  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  However, 
his lay assertions on having ongoing low back manifestations 
since service are found to be competent and credible to this 
extent.  

Thus, given the competent evidence linking between the 
current low back degenerative changes to injury in service, 
service connection is warranted on this record.  

In this regard, the Board observes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, the appeal is allowed.  


Right Ankle Condition

The service treatment records include one instance of 
treatment in October 1970 when the Veteran hurt his ankle 
playing basketball.  Tenderness was noted on examination; an 
X-ray examination was negative.  Significantly, the Veteran 
voiced no complaints of right ankle problems at the time of 
his separation from service.  

Following service, the medical records include no complaints 
or findings of a right ankle condition prior to June 2008 
when the Veteran was afforded a VA examination.  

The Veteran in this regard has presented no competent 
evidence to support his lay assertions of having right ankle 
sprain or fracture residuals due to the documented injury 
during service.  Moreover, his lay assertions are found to 
lack credibility as they are not consistent with information 
provided by the Veteran at the time of his separation from 
service when his lower extremities were noted to be normal.  

While he claimed in the course of the June 2008 VA 
examination - as well as during his May 2009 hearing -- that 
his right ankle problems began in service, the examiner at 
that time opined that the diagnosed right ankle sprain was 
not related to his military service.  On this record, this 
uncontroverted medical opinion is found to be controlling in 
deciding the present appeal.  

Hence, absent competent evidence linking any current right 
ankle condition to disease or injury in service, the claim of 
service connection must be denied.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for lumbar spine degenerative changes is 
granted.  

Service connection for a right ankle condition is denied.  



REMAND

A review of the Veteran's claims file shows that he was 
granted service connection by the RO in July 2008 for status 
post ureterolithotomy.  In October 2008 the Veteran filed a 
Notice of Disagreement with the noncompensable evaluation 
assigned to the disability.  

As the Veteran has not been provided a Statement of the Case 
(SOC) in response thereto, a remand is required for the 
issuance of a SOC on this issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should issue an SOC and 
notification of the Veteran's appellate 
rights on the issue of an initial 
compensable evaluation for the service-
connected status post ureterolithotomy.  
The Veteran is reminded that to vest the 
Board with jurisdiction over the issue, a 
timely Substantive Appeal must be filed.  
38 C.F.R. § 20.202 (2008).  If the 
Veteran perfects the appeal as to this 
issue, the RO should undertake any 
indicated development action.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


